EXHIBIT 10.2

AMENDMENT NUMBER FIVE

TO THE

AMSOUTH BANCORPORATION SUPPLEMENTAL THRIFT PLAN

Regions Financial Corporation (the “Company”) hereby amends the AmSouth
Bancorporation Supplemental Thrift Plan (the “Plan”) as follows:

1. Effective January 1, 2008, by adding the following paragraph to the end of
Section 2.8:

Effective January 1, 2008, Participants transferring employment to Morgan Keegan
shall cease active participation in this Plan as of the date of the
Participant’s transfer to Morgan Keegan.

2. Effective January 1, 2008, by adding the following paragraph to the end of
Section 3.1(b):

Notwithstanding the foregoing, any Employee hired on or after January 1, 2008
shall be eligible to participate hereunder as of the January 1 coinciding with
or next following the date that the Employee has a Base Salary that equals or
exceeds 200% of the amount set forth in Section 414(q)(1)(B)(i) of the Code, as
indexed.

3. Effective January 1, 2008, by adding the following paragraph to
Section 3.1(c) of the Plan:

Effective January 1, 2008, any other Employee shall be a Participant on the
January 1 immediately following the date he or she is designated in writing as a
Participant in this Plan by the Chief Executive Officer of the Company or his
designee.

4. Effective January 1, 2008, by adding the following paragraph to
Section 3.1(d) of the Plan:

Effective January 1, 2008, Participants transferring employment to Morgan Keegan
shall cease active participation in this Plan as of the date of the
Participant’s transfer to Morgan Keegan.

5. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.